      Case 1:19-cv-00339-LJV-HBS Document 42 Filed 09/24/20 Page 1 of 10




UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK


 CHARLES SHI,

                Plaintiff,

           v.                                             19-CV-339
                                                          DECISION & ORDER
 MOOG, INC., and MOOG CONTROL
 SYSTEM (SHANGHAI) CO. LTD.,

                Defendants.



       On January 11, 2019, the plaintiff, Charles Shi, commenced this action under the

Federal False Claims Act (“FCA”). Docket Item 1. On June 20, 2019, defendant Moog,

Inc. (“Moog”), moved to dismiss, Docket Item 19; 1 on July 26, 2019, Shi responded,

Docket Item 28; and on August 19, 2019, Moog replied, Docket Item 29.

       On August 20, 2019, the case was referred to United States Magistrate Judge

Hugh B. Scott for all proceedings under 28 U.S.C. §§ 636(b)(1)(A) and (B). Docket

Item 30. On September 19, 2019, Judge Scott issued a Report and Recommendation

(“R&R”) finding that Moog’s motion should be denied. Docket Item 33.

       On November 4, 2019, Moog objected to the R&R on the grounds that it (1)

“assumes facts that do not appear in the [a]mended [c]omplaint and draws unwarranted

and illogical factual inferences in Shi’s favor,” and (2) “incorrectly concludes that this

case presents a domestic application of the FCA’s anti-retaliation provision—and thus is

not precluded by the presumption against extraterritorial application of United States


       1
       The other defendant—Moog Control System (Shanghai) Co. Ltd.—has not
appeared in this action.
      Case 1:19-cv-00339-LJV-HBS Document 42 Filed 09/24/20 Page 2 of 10




statutes.” Docket Item 36 at 6. On December 9, 2019, Shi responded to the objection,

Docket Item 40, and on January 10, 2020, Moog replied, Docket Item 41.

       A district court may accept, reject, or modify the findings or recommendations of

a magistrate judge. 28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72(b)(3). A district court

must review de novo those portions of a magistrate judge’s recommendation to which

an objection is raised. 28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72(b)(3).

       This Court has carefully and thoroughly reviewed the R&R, the record in this

case, the objection and response, and the materials submitted to Judge Scott. Based

on that de novo review, the Court accepts and adopts Judge Scott’s recommendation to

deny Moog’s motion.


                                        DISCUSSION


       The Court assumes the reader’s familiarity with the facts alleged in the amended

complaint, see Docket Item 9, and Judge Scott's analysis in the R&R, see Docket

Item 33.


I.     THE AMENDED COMPLAINT STATES A RETALIATION CLAIM UNDER THE
       FALSE CLAIMS ACT.

       To survive a motion to dismiss, a complaint must include sufficient factual matter,

accepted as true, “to state a claim to relief that is plausible on its face.” Bell Atl. Corp. v.

Twombly, 550 U.S. 544, 570 (2007). “A claim has facial plausibility when the plaintiff

pleads factual content that allows the court to draw the reasonable inference that the

defendant is liable for the misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678

(2009). “The plausibility standard is not akin to a ‘probability requirement,’ but it asks for



                                               2
      Case 1:19-cv-00339-LJV-HBS Document 42 Filed 09/24/20 Page 3 of 10




more than a sheer possibility that a defendant has acted unlawfully.” Id. (quoting

Twombly, 550 U.S. at 556). 2

       To state a claim for retaliation under the FCA, a plaintiff “generally [must] show

that (1) he engaged in activity protected under the statute, (2) the employer was aware

of such activity, and (3) the employer took adverse action against him because he

engaged in the protected activity.” United States ex rel. Chorches for Bankr. Estate of

Fabula v. Am. Med. Response, Inc., 865 F.3d 71, 95 (2d Cir. 2017). “The inquiry as to

whether an employee engaged in protected conduct involves determining whether an

employee’s actions sufficiently furthered an action filed or to be filed under the FCA,

and, thus, equated to ‘protected conduct.’” United States ex rel. Scharff v. Camelot

Counseling, No. 13-CV-3791 (PKC), 2016 WL 5416494, at *10 (S.D.N.Y. Sept. 28,

2016) (quoting McAllan v. Von Essen, 517 F. Supp. 2d 672, 685 (S.D.N.Y. 2007)).

“‘Protected activity’ is interpreted broadly, and ‘an employee’s activities may be

protected even where an FCA suit has not been filed.’” Id. (quoting Faldetta v.

Lockheed Martin Corp., 2000 WL 1682759, at *12 (S.D.N.Y. Nov. 9, 2000)); see also

Dhaliwal v. Salix Pharm., Ltd., 752 F. App’x 99, 100 (2d Cir. 2019) (summary order)

(explaining that the FCA prohibits “retaliation against not only those who actually file a

qui tam action, but also against those who plan to file a qui tam that never gets filed,


       2 Although fraud claims typically are subject to the stricter pleading requirements
of Federal Rule of Civil Procedure 9(b), retaliation claims under the FCA are evaluated
under the plausibility standard. See United States ex rel. Chorches for Bankr. Estate of
Fabula v. Am. Med. Response, Inc., 865 F.3d 71, 95 (2d Cir. 2017) (“The particularity
requirement of Rule 9(b) does not apply to retaliation claims under the FCA.” (citing
Weslowski v. Zugibe, 626 F. App’x 20, 20 (2d Cir. 2015))); see also Smith v.
Clark/Smoot/Russell, 796 F.3d 424, 433 (4th Cir. 2015) (explaining that FCA retaliation
claims “need pass only [Federal Rule of] Civil Procedure 8(a)’s relatively low notice-
pleadings muster—in contrast to Rule 9(b)’s specificity requirements”).

                                             3
      Case 1:19-cv-00339-LJV-HBS Document 42 Filed 09/24/20 Page 4 of 10




who blow the whistle internally or externally without the filing of a qui tam action, or who

refuse to participate in the wrongdoing” (quoting Chorches, 865 F.3d at 97)).

       Thus, it is sufficient “to show that [a plaintiff’s] investigation reasonably could

have led to a[n] FCA action.” Dhaliwal, 752 F. App’x at 100 (emphasis added) (quoting

United States ex rel. Wood v. Allergan, Inc., 246 F.Supp.3d 772, 831 (S.D.N.Y. 2017),

rev’d on other grounds, 899 F.3d 163 (2d Cir. 2018)). “Simply put, the plaintiff must

demonstrate that [his] investigation, inquiries, and/or testimony were directed at

exposing a fraud upon the government.” Scharff, 2016 WL 5416494, at *10 (quoting

Grant v. Abbott House, 2016 WL 796864, at *7 (S.D.N.Y. Feb. 22, 2016)).

       With respect to the second element, the plaintiff “must plausibly allege ‘that [he]

was discharged because of activities [that] gave the employer reason to believe that

[he] was contemplating a qui tam action against it.’” Id. (quoting Garcia v. Aspira of

New York, Inc., No. 07 CIV. 5600 PKC, 2011 WL 1458155, at *5 (S.D.N.Y. Apr. 13,

2011)). The plaintiff “also must allege that the employer knew that [he] ‘was engaging in

protected conduct.’” Id. (quoting Faldetta, 2000 WL 1682759, at *13).

       Moog argues that the amended complaint “provides no factual detail as to how

[the] alleged sale of deficient airplane parts to [the] defendants made their way into

United States military planes.” Docket Item 36 at 8 (emphasis in original). As a result,

Moog says, Shi does not adequately allege that he was engaged in protected conduct

or that the defendants were aware that he was engaged in protected conduct. Id. at 11-

14. Moog further contends that the R&R “fails to address Moog’s argument that . . .

[Shi’s] notifications to [the] defendants about his suspicions of [the] improper

manufacturing and documentation practices [of Suzhou New HongJi Precision Parts



                                              4
      Case 1:19-cv-00339-LJV-HBS Document 42 Filed 09/24/20 Page 5 of 10




Co., Ltd. (‘NHJ’)—one of Moog’s suppliers] were insufficient to raise concerns about

potential false claims to the United States.” Id. at 14. In Moog’s view, “Shi only raised

concerns about NHJ’s conduct. He never complained or raised concerns that Moog

was actually or potentially defrauding the government.” Id. (emphasis omitted). And

“[w]ithout such warning,” Moog claims, it “cannot have been on notice that Shi was

contemplating a qui tam action against it, and Shi did not plead the second prong of an

FCA retaliation claim.” Id..

       But Moog asks more of Shi than the law requires. As Judge Scott explained,

although

              [t]he amended complaint contains little detail about what
              Moog actually does for the Department of Defense, . . . a
              basic supply and manufacturing chain is apparent. Moog
              Shanghai obtains airplane parts from various Chinese
              companies. Moog Shanghai, with some level of coordination
              or supervision from Moog, then manufacturers airplanes as a
              subcontractor of The Boeing Company (“Boeing”). Whether
              Moog and its subsidiaries manufacture the unspecified
              airplanes in whole or in part is not clear from the amended
              complaint. Ultimately, though, Boeing delivers the finished
              airplanes to the Department of Defense under various
              contracts that Boeing has with the federal government.

Docket Item 33 at 3; see also Docket Item 9 ¶ 25 (alleging that “[i]n order to fulfill . . .

contracts with the U.S. government, Boeing often utilizes subcontractors for the

manufacturing of airplanes” and “[d]efendants Moog, Inc. and Moog Control System

(Shanghai) Co. Ltd., are such subcontractors used by Boeing”). According to the

amended complaint, Shi became aware that NHJ was using a subcontractor that “did

not properly bake parts both before and after the cadmium plating process, and forged

production process cards.” Docket Item 9 ¶ 85. Shi “noted a complete loss of material

traceability, which included a pattern of unapproved metals, metallurgical processes,

                                               5
      Case 1:19-cv-00339-LJV-HBS Document 42 Filed 09/24/20 Page 6 of 10




failure to properly document the source of metals used in production, and falsification of

such records.” Id. ¶ 41. Shi also suspected that Moog’s Asia Supply Chain Manager

was “colluding with NHJ and potentially receiving illegal kickbacks.” Id. ¶¶ 27, 67. Shi

reported his concerns to various superiors and, ultimately, to Moog’s CEO. Id. ¶¶ 43-

68. Shi was fired the next day. Id. ¶¶ 69-70.

       This Court agrees with Judge Scott that “[a] reasonable inference from th[ese]

allegation[s] is that NHJ wanted to be paid full price for substandard work, creating a

cascade effect in which Moog Shanghai, Moog, Boeing, and ultimately the Department

of Defense would all pay full price for what they thought were military airplanes that met

all required specifications.” Docket Item 33 at 14. And “[a]nother reasonable inference

from [these] allegations is that if the Department of Defense knew about planes

containing defective spoiler blocks then it either would not purchase the airplanes at all

or would demand repairs and a significantly lower price.” Id. The question is thus

whether those inferences support a plausible claim that Shi’s “investigation, inquiries,

and/or testimony were directed at exposing a fraud upon the government,” Scharff,

2016 WL 5416494, at *10 (quoting Grant, 2016 WL 796864, at *7), and that Shi “was

discharged because of activities which gave [Moog] reason to believe that [he] was

contemplating a qui tam action against it,” id. (quoting Garcia, 2011 WL 1458155, at *5).

For the reasons that follow, this Court finds that they do.

       The amended complaint alleges that Shi repeatedly reported to Moog that NHJ

was selling Moog counterfeit parts that might prove dangerous but that Moog continued

to use those parts in its products. Based on the reasonable inferences described

above, Shi plausibly has alleged that at least some of those parts were then sold to the



                                             6
      Case 1:19-cv-00339-LJV-HBS Document 42 Filed 09/24/20 Page 7 of 10




Department of Defense—something that Moog well knew. It is thus also plausible that

Shi’s intention was to stop a fraud against the government and that Moog was aware

that Shi’s allegations could lead to a claim under the FCA. See United States ex rel.

Bonzani v. United Techs. Corp., No. 3:16-CV-1730 (JCH), 2019 WL 1440384, at *5 (D.

Conn. Apr. 1, 2019) (“Though Bonzani does not allege that he explicitly raised concerns

about a violation of the FCA, a reasonable inference could be drawn that, by informing

[Pratt and Whitney (‘PW’)] management that quality testing was being manipulated to

pass quality assurance tests, and that PW employees had been ‘cheating’ and

conducting ‘false’ and ‘contractually improper’ testing, Bonzani put PW on notice that he

had uncovered a potential fraud with FCA implications.”); cf. Dhaliwal, 752 F. App’x at

101 (explaining that “[a] jury could reasonably infer that the reason Dhaliwal claimed the

‘Doc-in-a-Box’ program was ‘improper’ was because it appears to have been a thinly

veiled kickback scheme—and thus a violation of the Anti-Kickback Statute and FCA”

and reversing the district court “because it did not afford Dhaliwal the benefit of all

reasonable inferences as required on a motion for summary judgment”).

       To be sure, Moog may have strong factual defenses at a later stage of this case.

But this is a motion to dismiss, and the Court therefore must “accept[ ] all factual

allegations as true and draw[ ] all reasonable inferences in favor of the plaintiff.”

Trustees of Upstate N.Y. Eng’rs Pension Fund v. Ivy Asset Mgmt., 843 F.3d 561, 566

(2d Cir. 2016) (citing City of Pontiac Policemen’s & Firemen’s Ret. Sys. v. UBS AG, 752

F.3d 173, 179 (2d Cir. 2014)). And under that standard, this Court finds that Shi




                                              7
      Case 1:19-cv-00339-LJV-HBS Document 42 Filed 09/24/20 Page 8 of 10




adequately has pleaded that he was engaged in protected conduct and that Moog was

aware that he was engaged in protected conduct. 3

       Moog also asserts that Shi has not “sufficiently plead[ed] that he was terminated

for . . . protected conduct.” Docket Item 36 at 14. In support of that proposition, Moog

argues that

              [t]he R&R emphasizes the short timeframe between Shi’s
              disclosure to Moog’s CEO and his termination to conclude
              that Shi was fired because of his NHJ investigation. But this
              analysis ignores that Shi admittedly first raised concerns
              about NHJ more than six months before his termination. . . . .
              Far from supporting Shi’s claim, the lack of temporal
              proximity between the “protected conduct” and his
              termination precludes an inference that Shi’s termination
              was retaliation for reporting NHJ’s conduct.

Id. (emphasis in original) (internal citations omitted).

       But Moog does not explain why the relevant starting point is when Shi first raised

his concerns, as opposed to when those concerns were relayed to the CEO. Nor does

Moog explain why the extremely close temporal proximity between Shi’s report to the

CEO and Shi’s firing (just one day) should not factor against Moog—particularly at the

motion to dismiss stage.

       For all those reasons, this Court agrees with Judge Scott that Shi adequately has

pleaded a claim under the FCA.




       3  Alternatively, this Court could allow Shi to amend his complaint to include
allegations, upon information and belief, that at least some of the NHJ parts would be
sold to Boeing and ultimately used in planes sold to the Department of Defense. Such
an exercise would be a waste of time, however, as those allegations can reasonably be
inferred from the amended complaint.

                                               8
      Case 1:19-cv-00339-LJV-HBS Document 42 Filed 09/24/20 Page 9 of 10




II.    THE CLAIMS ARE NOT PRECLUDED BY THE PRESUMPTION AGAINST
       EXTRATERRITORIALITY.

       Judge Scott also correctly found that Shi’s claims are not barred by the

presumption against extraterritoriality. See Morrison v. Nat’l Australia Bank Ltd., 561

U.S. 247, 255 (2010) (“It is a ‘longstanding principle of American law ‘that legislation of

Congress, unless a contrary intent appears, is meant to apply only within the territorial

jurisdiction of the United States.’ . . . When a statute gives no clear indication of an

extraterritorial application, it has none.” (quoting EEOC v. Arabian American Oil Co.,

499 U.S. 244, 248 (1991))).

       As Judge Scott explained, “[t]o survive [Moog’s] motion to dismiss, [Shi] must

demonstrate either (1) that the facts alleged in his complaint state a domestic

application of the antiretaliation provision of the [FCA], or (2) that the antiretaliation

provision is intended to apply extraterritorially.” Docket Item 33 at 18 (quoting Liu

Meng-Lin v. Siemens AG, 763 F.3d 175, 179 (2d Cir. 2014)); see also Envtl. Def. Fund,

Inc. v. Massey, 986 F.2d 528, 531 (D.C. Cir. 1993) (“[T]he presumption against

extraterritoriality is not applicable when the conduct regulated by the government occurs

within the United States. By definition, an extraterritorial application of a statute

involves the regulation of conduct beyond U.S. borders. Even where the significant

effects of the regulated conduct are felt outside U.S. borders, the statute itself does not

present a problem of extraterritoriality, so long as the conduct which Congress seeks to

regulate occurs largely within the United States.”). Based on the allegations in the

amended complaint, this Court agrees with Judge Scott that Shi “has satisfied the first

prong from Liu, making review of the second prong unnecessary.” Docket Item 33 at

18. More specifically,


                                               9
     Case 1:19-cv-00339-LJV-HBS Document 42 Filed 09/24/20 Page 10 of 10




               When [Shi]’s immediate supervisor . . . allegedly ignored the
               concerns that he raised, [Shi] brought his concerns to the
               attention of officials at Moog. The resulting internal
               investigation was coordinated by Moog from headquarters in
               Elma[, New York]. Finally, while [Shi] lives in China and was
               fired in China, he was fired one day after he brought his
               concerns to the attention of Moog’s CEO in Elma.

Id. at 19.

         Once again, it may well be that at a later stage of the case, Moog will be able to

show that there was no wrongdoing—let alone wrongdoing that occurred in the United

States. But based on the allegations in the complaint, such a determination is

premature. See id. at 19-20 (Judge Scott’s explaining that “[a]s with the other merits of

[Shi’s] allegations that the Court discussed above, [Shi] has some work to do to

substantiate his allegations of domestic application during discovery,” but “[f]or now,

[Shi] has alleged enough domestic connections to frame this case as a domestic

application of the FCA”).


                                       CONCLUSION


         For the reasons stated above and in the R&R, Moog’s motion to dismiss, Docket

Item 19, is DENIED. The case is referred back to Judge Scott for further proceedings

consistent with the referral order of August 20, 2019, Docket Item 30.

         SO ORDERED.

Dated:         September 24, 2020
               Buffalo, New York



                                                /s/ Lawrence J. Vilardo
                                               LAWRENCE J. VILARDO
                                               UNITED STATES DISTRICT JUDGE


                                              10
